Citation Nr: 1815020	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-39 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for brain aneurysm and stroke.

4.  Entitlement to service connection for left eye impaired vision.

5.  Entitlement to service connection for a bilateral hip disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an initial evaluation in excess of 10 percent prior to March 24, 2010, and in excess of 20 percent since March 24, 2010, for right knee degenerative joint disease.

9.  Entitlement to an initial evaluation in excess of 10 percent prior to March 24, 2010, and in excess of 20 percent since March 24, 2010, for left knee degenerative joint disease.

10.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

11. Entitlement to special monthly compensation (SMC) based on aid and attendance (A&A) or housebound (HB) status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty for training from October 1975 to March 1976 active duty in the Marine Corps from June 1977 to September 1989.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2017.  This matter was originally on appeal from rating decisions of the Appeals Management Center in Washington, DC, and by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Waco RO otherwise has jurisdiction of the claims folder.

In February 2017, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Board has been notified that the Veteran died in February 2018.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
YVETTE R. WHITE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


